Lawton, J. P.
(dissenting). I respectfully dissent because County Court violated CPL 310.30 in responding to a jury note. During deliberations the court was given a note from the jury asking, “Does the act of shooting justify conduct according to the Penal Law of attempted murder?” Upon receiving that note, the court did not disclose its contents to defense counsel but rather responded to the jury, “All right. Question you ask is a question that’s for a jury to decide. Go back in.” At the prosecutor’s request, an off-the-record discussion was held, after which the court read the note into the record and reiterated the instruction it had previously given to the jury. By failing to inform defense counsel of the contents of the note or give counsel the opportunity to be heard before responding to the jurors’ inquiry, the court deprived defendant of the “ ‘meaningful notice’ ” required by CPL 310.30 (People v Cook, 85 NY2d 928, 931; People v DeRosario, 81 NY2d 801, 803; People v O’Rama, 78 NY2d 270, 277). The court’s conduct entirely prevented defense counsel from participating during a critical stage of the trial (see, People v O’Rama, supra, at 279) and thus was inherently prejudicial, mandating reversal even in the absence of a timely objection (see, People v Cook, supra; People v O’Rama, supra, at 279). Indeed, the importance of following the procedure adopted in O’Rama is underscored where, as here, the jury’s question was confusing and the court’s response failed to eliminate that confusion. Consequently, I would reverse the judgment and grant a new trial. (Appeal from Judgment of Monroe County Court, Maloy, J. — Attempted Murder, 2nd Degree.) Present — Lawton, J. P., Hayes, Pigott, Jr., Hurlbutt and Scudder, JJ.